         Case 2:19-cv-02144-KSM Document 36 Filed 07/01/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LM GENERAL INSURANCE CO.,                                  CIVIL ACTION

        Plaintiff-Counterclaim Defendant,
                                                            NO. 19-2144-KSM
        v.

 SHARON LEBRUN and ED LEBRUN,

        Defendants-Counterclaim Plaintiffs.


                                              ORDER

       AND NOW, this 1st day of July, 2020, upon consideration of Plaintiff-Counterclaim

Defendant LM General Insurance Company’s Motion to Dismiss (Doc. No. 12), Defendants-

Counterclaim Plaintiffs Sharon and Ed LeBruns’ response brief (Doc. No. 15), LM General’s reply

brief (Doc. No. 20), the parties’ oral arguments on the motion, LM General’s supplemental notices

of authority (Doc. Nos. 23, 33, 34), and the parties supplemental briefing (Doc. Nos. 27, 28), and

for the reasons set forth in the Memorandum, it is hereby ORDERED that LM General’s motion

is GRANTED with respect to Plaintiffs’ declaratory judgment claims (Counts I, II, and III), with

respect to putative class members’ claims that are based upon a breach of an alleged insurance

contract “by reason of the household exclusion” prior to June 17, 2015, and with respect to class

members’ uninsured motorist (“UM”) claims. LM General’s motion is DENIED with respect to

the remainder of its arguments.

       IT IS FURTHER ORDERED that in light of the Court’s decision, the stay currently in

place (Doc. No. 32) is lifted, and a telephone conference to discuss scheduling and other pretrial

matters is SCHEDULED for July 21, 2020 at 10:00 a.m. At least seven (7) days prior to the

conference, the parties should submit a joint status report with proposed scheduling deadlines.
      Case 2:19-cv-02144-KSM Document 36 Filed 07/01/20 Page 2 of 2




IT IS SO ORDERED.

                                        /s/KAREN SPENCER MARSTON
                                        _____________________________
                                        KAREN SPENCER MARSTON, J.




                                    2
